Judgment and order reversed and new trial ordered, with costs to appellant to abide event. Held, that as matter of law the plaintiff failed to establish freedom from contributory negligence. All concurred, Spring, J., on the further ground that as matter of law the plaintiff failed to show any actionable negligence on the part of the defendant, except McLennan, P. J., who dissented and voted for affirmation on the ground that the questions of negligence and of freedom from contributory negligence are questions of fact for the jury.